828 F.2d 19
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eva BOWEN, Plaintiff-Appellant,v.Thomas F. VIVYAN, Twyford & Donahey Law Firm, Michael P.Jackson, Elliott R. Good, State of Ohio, Office ofAttorney General, Defendants-Appellees.
No. 87-3105
United States Court of Appeals, Sixth Circuit.
September 1, 1987.

ORDER
Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.


1
This pro se appellant appeals from a judgment of the district court which dismissed her civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Upon examination of the record and the briefs submitted by the parties, this panel agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the district court's memorandum and order, its final judgment entered January 15, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.